UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1583



CHUKWUMA E. AZUBUKO,

                                              Plaintiff - Appellant,

          versus


STATE OF MASSACHUSETTS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-04-528-7)



Submitted:   September 29, 2005           Decided:   October 5, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chukwuma E. Azubuko, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Chukwuma E. Azubuko appeals the district court’s order

denying his request that the district judge recuse himself.    “We

review a trial judge’s decision on matters of recusal for abuse of

discretion.”   United States v. Cherry, 330 F.3d 658, 665 (4th Cir.

2003).   Having reviewed the record and materials before the court,

we conclude that the district court did not abuse its discretion in

denying the recusal motion, and therefore we affirm the order.*

See Azubuko v. Massachusetts, No. CA-04-528-7 (W.D. Va. filed

Apr. 26, 2005 & entered Apr. 27, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




     *
      Azubuko failed to timely appeal from the district court’s
order dismissing the complaint in this case. See Fed. R. App. P.
4(a). In addition, Azubuko specified in the notice of appeal his
intention to challenge the recusal order. Therefore, we review
only the order denying the motion to recuse. See Fed. R. App. P.
3(c)(1)(B) (the notice of appeal must “designate the judgment,
order, or part thereof being appealed.”).

                               - 2 -